DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Han Gin via electronic message on 4/8/2022.
Claims 1 , 8, 11, and 19-20 are amended.
Claims 5-7 are cancelled.
Claims 22 – 24 are newly added.

1.	(amended)	A method of commissioning, by a commissioning virtual machine, a virtualised network function (VNF) in a virtualised environment of a customer network, the commissioning virtual machine sent by a VNF provider network to the customer network, the commissioning virtual machine comprising a remote access connection facility configured to enable access to the commissioning virtual machine remotely from outside of the customer network by the VNF provider network, wherein the commissioning virtual machine is configured to initiate a commissioning process and access a virtual infrastructure manager (VIM) component of the virtualised environment, the method comprising:

downloading, via the remote access connection facility, at least one cloud service archive (CSAR) file and customer network specific configuration data, wherein the CSAR file is operable to provide description data to a VNF descriptor component of the commissioning virtual machine;
providing, by the VNF descriptor component to a VNF manager component of the commissioning virtual machine, a description of the VNF based on data obtained from the at least one CSAR file and the customer network specific configuration data; 
receiving an instruction from the VNF provider network via the remote access connection facility; and
in response to [[a]] receiving the  based on the description of the VNF provided by the VNF descriptor component, the one or more virtual machines being operable to perform at least a part of the VNF, wherein control of the commissioning virtual machine is limited to a pre-approved set of actions, wherein actions available to the customer network include instantiation of the commissioning virtual machine, and actions available to the VNF provider network include instructing the VIM component to instantiate the virtual machines in the virtualised environment.

5. (canceled)
6. (canceled)
7. (canceled)
	

8.	(amended)	 The method according to claim 1, wherein the commissioning virtual machine comprises a version control component, the method further comprising: 

storing the downloaded customer network specific configuration data in the version control component.


11.	(amended)	 The method according to claim 1, wherein the instruction is a first instruction, further comprising:
in response to a[[n]] second instruction received via the remote access connection facility, testing, by a VNF testing component within the commissioning virtual machine, operation of the one or more virtual machines.


19.	(amended)	 A system comprising:
at least one processor; and
at least one memory including computer program code that, when executed by the at least one processor, cause the system at least to perform operations for commissioning a virtualised network function (VNF), the operations comprising:
 sending to a virtualised environment of a customer network, a commissioning virtual machine comprising a remote access connection facility configured to enable access to the commissioning virtual machine remotely from outside of the customer network, wherein the commissioning virtual machine is configured to initiate a commissioning process and access a virtual infrastructure manager (VIM) component of the virtualised environment;

uploading, to the commissioning virtual machine via the remote access connection facility, at least one cloud service archive (CSAR) file and customer network specific configuration data, 
wherein the CSAR file is operable to provide description data to a VNF descriptor component of the commissioning virtual machine;
wherein the VNF descriptor component is configured to provide, to a VNF manager component of the commissioning virtual machine, a description of the VNF based on data obtained from the at least one CSAR file and the customer network specific configuration data; 
sending an instruction to the commissioning virtual machine via the remote access connection facility; and
wherein in response to receiving the instruction, the commissioning virtual machine is configured to cause manager component to instruct the VIM component to instantiate one or more virtual machines in the virtualised environment based on the description of the VNF provided by the VNF descriptor component, the one or more virtual machines being operable to perform at least a part of the VNF, wherein control of the commissioning virtual machine is limited to a pre-approved set of actions, wherein actions available to the customer network include instantiation of the commissioning virtual machine, and actions available to the system include instructing the VIM component to instantiate the virtual machines in the virtualised environment.

20.	(amended)	A computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device to cause the computerized device to perform operations for commissioning a virtualised network function (VNF) in a virtualised environment of a customer network, the operations comprising:
instantiating a commissioning virtual machine comprising a remote access connection facility configured to enable access to the commissioning virtual machine remotely from outside of the customer network by a VNF provider network, wherein the commissioning virtual machine is configured to initiate a commissioning process and access a virtual infrastructure manager (VIM) component of the virtualised environment[[,]];

downloading, via the remote access connection facility, at least one cloud service archive (CSAR) file and customer network specific configuration data, wherein the CSAR file is operable to provide description data to a VNF descriptor component of the commissioning virtual machine;
providing, by the VNF descriptor component to a VNF manager component of the commissioning virtual machine, a description of the VNF based on data obtained from the at least one CSAR file and the customer network specific configuration data; 
receiving an instruction from the VNF provider network via the remote access connection facility;  and
in response to [[a]] receiving the  based on the description of the VNF provided by the VNF descriptor component, the one or more virtual machines being operable to perform at least a part of the VNF, wherein control of the commissioning virtual machine is limited to a pre-approved set of actions, wherein actions available to the customer network include instantiation of the commissioning virtual machine, and actions available to the VNF provider network include instructing the VIM component to instantiate the virtual machines in the virtualised environment.

22.	(New)	The computer program product according to claim 20, wherein the commissioning virtual machine comprises a version control component, further comprising computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device to cause the computerized device to perform operations comprising:
storing the downloaded customer network specific configuration data in the version control component;
wherein the version control component is configured to:
provide configuration data to the VNF manager component during commissioning of the VNF; and
provide configuration data to the one or more virtual machines during commissioning of the VNF.
23.	(New)	The computer program product according to claim 20, wherein the one or more virtual machines comprise a deployment manager component and one or more VNF component instantiations, the deployment manager component being configured to manage configuration of the one or more VNF component instantiations during commissioning of the VNF.

24.	(New)	The computer program product according to claim 20, wherein the instruction is a first instruction, further comprising computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device to cause the computerized device to perform operations comprising:
in response to a second instruction received via the remote access connection facility, testing, by a VNF testing component within the commissioning virtual machine, operation of the one or more virtual machines, wherein the testing comprises one or more of:
interoperability testing;
virtual network function component instantiation (VNFCI) validation testing;
end-to-end integration testing;
acceptance testing; or
environment readiness testing.

Allowable Subject Matter

Claims 1, 3-4 and 8 – 24 are allowed.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449